Title: To Benjamin Franklin from Hope & Co., 16 October 1783
From: Hope & Co.
To: Franklin, Benjamin


          
            Sir
            Amsterdam the 16 October 1783—
          
          We presume on the Strength of the personal Acquaintance we have the honour of & the Sentiments of Esteem inseperable from this advantage to present to You our estimable friend William French Esqr., prior of the Firm of French Crawford & Co. one of the most opulent & respectable Houses at Glasgow, who with Peter Spiers Esqr. a Young Gentlemen of Family there are on a tour to Paris, the former to Join his Son lately

returned from India & farther with the View of Soliciting your powerfull Assistance & Protection in a matter Depending in America which he will crave leave to lay before you. We Shall esteem ourselves particularly happy if our Recommendation of Mr. French be an additional Motive to your Attention to his Concerns from the Interest we take in what regards him & from the flattering proof it will afford that we retain a place in Your remembrance.—
          We Shall be proud on every Occasion of your Commands here to convince you of the particular and respectful Sentiments of Esteem & Attachment with which we have the honour to be.— Sir.— Your most Obedient humble Servants
          
            Hope & Co:
            The Honble. Benjamin Franklin Esqr.—
          
         
          Endorsements: Mr James French / Mercht at Petersburg / James River Virginia / Lands in Prince Edward / Property

of Alexr Spears, John Bowman & Compa.— // Hotel de York
        